UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

GREENEVILLE DIVISION
UNITED STATES OF AMERICA, )
y .
. ) 2:09-CR-2

Plaintiff, )
)
Vs. )
HERIBERTO ACQUINO,
Defendant.

ORDER

The Court held Defendant’s initial appearance on the petition to revoke his/her conditions of
supervision on May 29, 2019. Appearing before the Court were Defendant and counsel, D.R. Smith, Esq.
and representing the United States was Thomas McCauley, Esq.

Upon review of the petition with Defendant, the Court advised Defendant of his right to a detention
hearing pursuant to Fed.R.Crim.P. 32.1(a)(6) and a preliminary hearing on the allegations contained in the
petition pursuant to Fed.R.Crim.P. 32.1(b)(1). At this point, after conferring with Defendant, Defendant’s
counsel advised the Court that Defendant wished to waive both a detention hearing and a preliminary hearing
without prejudice. Fed.R.Crim.P. 32.1(a)(6) provides that the burden is on Defendant to establish by clear
and convincing evidence that Defendant will not flee or pose a danger to any other person or to the
community. At this point, Defendant has not met that burden.

Accordingly, Defendant shall remain in the custody of the U.S. Marshal pending his revocation
hearing, which shal be set on July 29, 2019 at 1:30 OP. m. before the Hong able J. Ronnie Case, Senior United
States District Judge. Any apres order must be submitted to the Court seven days prior to the
revocation hearing. | | |

SO ORDERED youth bea

United States Magistrate Judge
